AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                              District
                                                       __________      of Nevada
                                                                  District of __________

                   United States of America                                    )
                              v.                                               )       Case No. 3:19-MJ-0114-CLB
                                                                               )
                   MATHEW I. CISNEROS                                          )       Charging District:   Western District of Washington
                              Defendant                                        )       Charging District’s Case No. 3:19-CR-5259-CVB


                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: U.S. District Court - Honorable David W. Christel                               Courtroom No.: Jury Room - 2nd Floor
         1717 Pacific Avenue
         Tacoma, WA 98402                                                              Date and Time: 6/24/2020 8:30 am

        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:            04/14/2020
                                                                                                           Judge’s signature

                                                                                     Carla Baldwin, United States Magistrate Judge
                                                                                                        Printed name and title




         Print                         Save As...                                                                                Reset
